      Case 1:17-cv-08457-JMF Document 177 Filed 10/12/18 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


                                           Case No. 1:17-cv-8457-JMF
SJUNDE AP-FONDEN and THE
CLEVELAND BAKERS AND TEAMSTERS             Hon. Jesse M. Furman
PENSION FUND, Individually and on behalf
of all others similarly situated,
                                           CLASS ACTION
                      Plaintiffs,

            v.

GENERAL ELECTRIC COMPANY,
JEFFREY R. IMMELT, JEFFREY S.
BORNSTEIN, JAMIE MILLER, KEITH S.
SHERIN, JAN R. HAUSER, and RICHARD
LAXER,

                      Defendants.




             JOINT STIPULATION AND [PROPOSED] ORDER
         REGARDING PLAINTIFFS’ FILING OF A FOURTH AMENDED
              CONSOLIDATED CLASS ACTION COMPLAINT
         Case 1:17-cv-08457-JMF Document 177 Filed 10/12/18 Page 2 of 4



       WHEREAS, on May 29, 2018, the Court appointed Sjunde AP-Fonden as Lead Plaintiff

and Kessler Topaz Meltzer & Check, LLP as Lead Counsel for the Class (ECF No. 139);

       WHEREAS, on July 23, 2018, Lead Plaintiff and Additional Plaintiff Cleveland Bakers

and Teamsters Pension Fund (“Plaintiffs”) timely filed the Third Amended Consolidated Class

Action Complaint for Violations of the Federal Securities Laws (the “Complaint”) (ECF No. 153);

       WHEREAS, Former Employee 6 (“FE-6”), who provided information that appears in

¶¶ 56, 250-52, 265, 269-70, 279-82, 293, and 295 of the Complaint, has recently contacted Lead

Counsel and requested to be removed from the Complaint;

       WHEREAS, Lead Counsel intends to amend the Complaint by removing the allegations

attributable to FE-6;
                          to the parties' stipulation and proposed order
       WHEREAS, Exhibit A attached hereto is a blackline of the Complaint that reflects all

instances in which allegations attributed to FE-6 have been removed;

       WHEREAS, Defendants consent to the proposed amendment;

       WHEREAS, this amendment to the Complaint will not impact the briefing schedule in

effect for filing Plaintiffs’ opposition to Defendants’ Motion to Dismiss the Third Amended

Complaint (ECF Nos. 172-74) (the “Opposition”), which is due to be filed on October 12, 2018

(ECF No. 167);

       WHEREAS, Defendants request additional time to file their reply to the Opposition (the

“Reply”);

       WHEREAS, Plaintiffs consent to an extension of time from October 22, 2018, until

October 29, 2018, for Defendants to file their Reply.

       IT IS HEREBY STIPULATED AND AGREED, by the Parties, through their undersigned

counsel, subject to Court approval, as follows:




                                                  1
                Case 1:17-cv-08457-JMF Document 177 Filed 10/12/18 Page 3 of 4



           1.      Plaintiffs will promptly file a Fourth Amended Consolidated Class Action

    Complaint for Violations of the Federal Securities Laws removing allegations in ,r,r 56, 250-

    52,265, 269-70, 279-82, 293, and 295, attributed to FE-6;

           2.       Defendants agree that the Motion to Dismiss the Third Amended Consolidated

    Class Action Complaint (ECF Nos. 172-74) (the "Motion") shall apply to the Fourth Amended

    Consolidated Complaint.

           3.      Plaintiffs shall file their Opposition to the Motion by October 12, 2018.

           4.       Defendants shall file their Reply to the Opposition by October 29, 2018.

    DATED: October 10, 2018                       Respectfully submitted,

    LATHAM & WATKINS LLP                          KESSt"E       OPAZ


"'12 l<,..,\u.. J).e,,,,_ J.:,v- wIf
    Blake Denton                     ):;_J
                                             /ELT#~

    Miles N. Ruthberg               l')'         David Kessler
    885 Third Avenue                             Gregory M. Castaldo
    New York, N.Y. 10022-4834                    Darren J. Check
    Telephone: (212) 906-1200                    Richard A. Russo, Jr.
    Facsimile: (212) 751-4864                    Michelle M. Newcomer
    blake.denton@lw.com                          Joshua A. Materese
    miles.ruthberg@lw.com                        Evan R. Hoey
                                                 280 King of Prussia Road
    Counsel for Defendants                       Radnor, PA 19087
                                                 Telephone: (610) 667-7706
                                                 Facsimile: (610) 667-7056
                                                 snirmul@ktmc.com
                                                 dkessler@ktmc.com
                                                 gcastaldo@ktmc.com
                                                 dcheck@ktmc.com
                                                 rrusso@ktmc.com
                                                 mnewcomer@ktmc.com
                                                 jmaterese@ktmc.com
                                                 ehoey@ktmc.com

                                                 Counsel for Lead PlaintiffSjunde AP-Fonden
                                                 and Lead Counsel for the Class




                                                     2
       Case 1:17-cv-08457-JMF Document 177 Filed 10/12/18 Page 4 of 4




                                   GRANT & EISENHOFER, P.A.
                                   Jay W. Eisenhofer
                                   Daniel L. Berger
                                   Charles T. Caliendo
                                   Caitlin M. Moyna
                                   485 Lexington Avenue
                                   New York, NY 10017
                                   Telephone: (646) 722-8500
                                   Facsimile: (610) 722-8501
                                   jeisenhofer@gelaw.com
                                   dberger@gelaw.com
                                   ccaliendo@gelaw.com
                                   cmoyna@gelaw.com

                                   Counsel for Additional Plaintiff Cleveland Bakers
                                   and Teamsters Pension Fund and Local Counsel for
                                   the Class




SO ORDERED.

DATED: ______________,
        October 12     2018.



                                   ______________________________
                                   HON. JESSE M. FURMAN
                                   UNITED STATES DISTRICT JUDGE




                                     3
